EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven C. Bauman (Reg. No. 33,832) on March 7, 2022.
The application has been amended as follows: 
In the claims:

1. (Previously Presented) A photocurable epoxy based composition comprising: 
(a) from 3 to 35% by weight of at least one epoxidized unsaturated polyolefin; 
(b) from 1 to 40% by weight of at least one thiol compound; 
(c) from 0.1 to 10% by weight of at least one curing catalyst; 
(d) from 35 to 65% by weight of at least one epoxy resin which epoxy resin is different from the at least one epoxidized unsaturated polyolefin; and
(e) optionally up to 5% by weight of at least one photo-initiator,
wherein the weight percentages of all components (a) - (e) are based on the total weight of the composition.

2. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the at least one epoxidized unsaturated polyolefin comprises an epoxidized polydiene or any combination thereof.

3. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the at least one epoxidized unsaturated polyolefin has at least two epoxy groups.

4. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the at least one epoxidized unsaturated polyolefin has at least two non-aromatic carbon-carbon double bonds.

5. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the at least one thiol compound has at least two thiol groups.

6. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the at least one curing catalyst is selected from at least one of amine, imidazole and the derivatives thereof.

7. (Cancelled)

8. (Previously Presented) The photocurable epoxy based composition according to claim 1, further comprising optional additives of filler, adhesion promoter or any combination thereof.

9. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the at least one photo-initiator is present.



11. (Previously Presented) The photocurable epoxy based composition according to claim 1, wherein the epoxy based composition is free of acrylate and the derivatives thereof.

12. (Previously Presented) The photocurable epoxy based composition according to claim 1, having a UV curing time less than or equal to 90 seconds.

13. (Previously Presented) The photocurable epoxy based composition according to claim 10, having an improving rate (IR) of adhesion strength greater than or equal to 20 after UV curing and subsequent thermal curing.

14. (Previously Presented) A cured product of the photocurable epoxy based composition according to claim 1.

15. (Previously Presented) An article bonded by the photocurable epoxy based composition according to claim 1.



* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-6 and 8-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 1-6 and 8-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The objection to claim 7 has been rendered moot by the cancellation of this claim.
The objection to claims 2-6 and 8-15 has been overcome by amendment.

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 7, 2022